07/07/2020



                                                                                           Case Number: DA 20-0320




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0320

DAVID ALLEN WARD,

            Petitioner and Appellant,

      and                                            ORDER OF MEDIATOR APPOINTMENT

SHANELLE J. VAN DYKE,

            Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Robert T. Cummins, 1 N. Last Chance Gulch,
Helena, MT 59601, (406)443-7777, whose name appears next on the list of attorneys
desiring appointment as mediators for Domestic Relations appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 7, 2020.



                                                        ,...6..-f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     David Allen Ward, P.O. Box 1004, Lincoln, MT 59639, daward81@yahoo.com
       Michelle H. Vanisko, 1 N Last Chance Gulch, Suite 1, Helena, MT 59601,
              (406)442-1925, michelle@hinshawlaw.net